                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

DEANDRE EVANS,
                   Plaintiff,
                                                   Case No. 19-cv-1704-pp
      v.

BEN, LATISIA, and DONNIE,
                   Defendants.

 ORDER DENYING WITHOUT PREJUDICE DEANDRE EVANS’ MOTION TO
    PROCEED WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)
                   AND DISMISSING CASE


      DeAndre Evans filed a complaint on November 20, 2019, listing himself

as a defendant and Ben, Latisia and Donnie as plaintiffs. Dkt. 1. Evans

provides no information about these individuals, where they live or why he has

named them in the complaint. He also filed a motion to proceed without

prepaying the filing fee. Dkt. No. 2. He left several sections blank, including the

section regarding income and monthly expenses. Id.

      The court could give Evans an opportunity to file a completed motion to

proceed without prepaying the filing fee, but there would be no point. Even if

he could demonstrate to the court that he doesn’t have the money to pay the

filing fee, the complaint fails to state a claim for which a federal court may

grant relief. Section 1915(e)(2)(B) of Title 28 of the United States Code requires

the court to screen a complaint to determine whether a plaintiff has raised

claims that are legally “frivolous or malicious,” that fail to state a claim upon

which relief may be granted, or that seek monetary relief from a defendant who

is immune from such relief. 28 U.S.C. §1915(e)(2)(B)(i)-(iii). To state a claim

under the federal notice pleading system, a plaintiff must provide a “short and


                                         1
plain statement of the claim” showing that he is entitled to relief. Federal Rule

of Civil Procedure 8(a)(2). A plaintiff does not need to plead every fact

supporting his claims; he needs only to give the defendant fair notice of the

claim and the grounds upon which it rests. Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). At the

same time, the allegations “must be enough to raise a right to relief above the

speculative level.” Id., 550 U.S. at 555. Because the plaintiff represents himself,

the court must liberally construe the allegations of his complaint. Erikson v.

Pardus, 551 U.S. 89, 94 (2007).

      The person who brings a lawsuit is the plaintiff—while Evans listed

himself as the defendant, it seems clear that he is the person suing. He listed

“Ben, Latisia, Donnie” as plaintiffs; the court assumes that these are the people

he wants to sue, which makes them defendants. But Evans does not explain

who these people are, or what they allegedly did to him. The complaint does not

say what happened, who did it, when they did it, where they did it or how they

did it. Evans alleges:

             Consuming of pills at a unauthorized time
             Prescribing wrong medication
             Vouching for a predator
             Used my identification
             Used my name for citations to hinder my license
             Accusing me for traffic stops that weren’t I also for technology
             to figure the government.
             The people on my birth certificate want remove their name
             from my certificate.
             They are holding on to my name as well as that clinic to get
             me killed by the police, in order to file a lawsuit against the
             county.
             They also are trying to put me in odd places such as residence
             in order to rob people.




                                         2
Dkt. No. 1 at 2-3. Evans doesn’t explain what relief he wants from the court,

although it appears that he made a mark in the box next to “yes” for whether

he wants a jury trial. Id. at 5-6.

      A federal court has jurisdiction over certain kinds of cases. This court

can consider and decide cases that involve violations of federal laws or the

federal Constitution, 28 U.S.C. §1331, or cases between citizens of different

states, if the amount they are fighting over is more than $75,000, 28 U.S.C.

§§1332. This court cannot consider and decide lawsuits that involve state law,

unless the plaintiff and the defendant are from two different states, or unless

the state-law claims relate to a federal claim. Evans has not identified any

claim against the three people he named on the first page of the complaint,

much less a claim that this court has the authority to hear.

      The court DENIES WITHOUT PREJUDICE DeAndre Evans’ motion for

leave to proceed without the prepayment of the filing fee. Dkt. No. 1.

      The court ORDERS that the complaint is DISMISSED without prejudice

for failure to state a claim for which a federal court can grant relief.

      Dated in Milwaukee, Wisconsin this 17th day of December, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         3
